The opinion of the court was delivered by
Kaul, J.:
Our opinion in this case was filed December 11, 1965, and is reported in Sanders v. State, 195 Kan. 701, 408 P. 2d 587.
The appellant has filed a motion for rehearing. The motion has been considered and is hereby denied.
The appellee has filed a motion to delete paragraph 2 of the syllabus and the corresponding portion of the opinion. Upon consideration of this motion it is by the court sustained.
It is therefore ordered that paragraph 2 of tibe syllabus and the corresponding portion of the opinion are hereby deleted and withdrawn. The decision is adhered to in all otiher respects.